As filed with the Securities and Exchange Commission on August 6, 2010 Registration No. 333- SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM S-8 REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 AMTECH SYSTEMS, INC.(Exact Name of Registrant as Specified in Its Charter) Arizona 86-0411215 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 131 South Clark DriveTempe, Arizona 85281(Address of Principal Executive Offices, Including Zip Code) Non-Employee Directors Stock Option Plan(Full Title of the Plan) Bradley C. Anderson Copy to: Chief Financial Officer Christopher D. Johnson, Esq. Amtech Systems, Inc. Scott I. Gruber, Esq. 131 South Clark Drive Squire, Sanders & Dempsey L.L.P. Tempe, Arizona 85281 1 E. Washington Street, Suite 2700 (480) 967-5146 Phoenix, Arizona 85004 (602) 528-4000 (Name, Address and Telephone Number, including Area Code, of Agent For Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company þ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Proposed maximum Proposed maximum Title of securities to Amount to be offering price per aggregate offering Amount of be registered registered (1)(2) share (3) price (3) registration fee Common Stock, parvalue $.01 per share 150,000 shares $10.105 $1,515,750 $108.07 (1) Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also covers an indeterminate number of additional shares of common stock of the registrant that become issuable as a result of any stock split, stock dividend, recapitalization or other similar transaction that results in an increase in the number of outstanding shares of common stock of the registrant. This registration statement shall cover such additional shares. In addition, pursuant to Rule 416(c) under the Securities Act, this registration statement also covers an indeterminate amount of interests to be offered or sold pursuant to registrant’s Non-Employee Directors Stock Option Plan, as amended (the “Plan”). (2) Pursuant to General Instruction E to Form S-8, a filing fee is only being paid with respect to the registration of additional securities for the Plan. This registration statement on Form S-8 relates to 150,000 additional shares of common stock, par value $.01, of the registrant, issuable pursuant to the Plan. Registration statements on Form S-8 covering 200,000 shares (before stock splits and stock dividends) were previously filed with respect to the Plan (registration nos. 333-09911 filed August 9, 1996 and 333-131051 filed January 17, 2006). (3) Estimated pursuant to Rule 457(h) under the Securities Act solely for the purpose of calculating the registration fee. The proposed maximum offering price is based upon the average of the high and low prices of the common stock as reported on the NASDAQ Global Select Market on August 3, 2010. EXPLANATORY NOTE INCORPORATION BY REFERENCE: Pursuant to General Instruction E to Form S-8, the contents of registration statement nos. 333-09911 and 333-131051 are incorporated herein by this reference. REGISTRATION OF ADDITIONAL SHARES: This registration statement on Form S-8 is filed by the registrant to register 150,000 additional shares of common stock, par value $.01 per share, of the registrant, which may be issued pursuant to an amendment to the Plan authorized by the shareholders of the registrant on March 11, 2010. PART IIINFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by
